Citation Nr: 9926262	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-15 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea pedis and onychomycosis of the great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the claim.


FINDINGS OF FACT

The veteran's tinea pedis and onychomycosis of the great toes 
is not manifest by constant exudation or itching, extensive 
lesions or marked disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinea pedis and onychomycosis of the great toes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for tinea pedis 
and onychomycosis of the great toes by an April 1958 rating 
decision.  A noncompensable rating was assigned, effective 
December 11, 1957.  This rating was subsequently increased to 
10 percent by an April 1971 rating decision, effective 
December 8, 1970.

The veteran's current claim for an increased rating was 
received in May 1998.  At that time, the veteran requested 
that the RO obtain treatment records from the VA Outpatient 
Clinic (VAOPC) in Beaumont, Texas, since January 1998 in 
support of his claim.

Medical records were subsequently obtained from the Beaumont 
VAOPC which covered a period from March 1997 to April 1998.  
It was noted in April 1998 that the veteran was treated for a 
rash of 5 weeks duration on the right lower extremity.  The 
veteran stated it was better at the time of the evaluation, 
and that he had stopped taking all of his medications except 
"ASA and HCTZ D/T rash."  

In a June 1998 rating decision, the RO denied the veteran's 
claim for a disability rating in excess of 10 percent for 
tinea pedis and onychomycosis of the great toes.  The RO 
stated that the veteran was not entitled to the next higher 
rating of 30 percent unless the record demonstrated constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The veteran appealed this decision to the 
Board.

In his July 1998 Notice of Disagreement, the veteran 
contended that his condition would break out on his legs, and 
had a very obnoxious odor.  He stated that when this 
occurred, he was unable to walk.  Further, he asserted that 
he had not been free of this condition since his discharge, 
and nothing had been able to eliminate it.  He emphasized 
that the condition was more severe than when he was 
discharged from service.

The veteran underwent a VA examination for skin diseases in 
September 1998.  The examiner noted that the veteran's 
medical records had been reviewed in conjunction with this 
examination.  It was also noted that the veteran was using 
the following medications: aspirin, chlorpheniramine, 
Chlorophyll, felodipine, hydrochlorothiazide, isosorbide, 
moisturizing lotion, nitroglycerin, and Sun screen.  
Furthermore, it was noted that the veteran had been using a 
treatment for his onychomycosis with cream and gels for the 
past one to two years with some improvement.  At this 
examination, the veteran reported that the lesions had 
itching and burning.  The examiner stated that there was no 
ulceration or crusting noticed in the dermatology 
examination, as well as on upper body and lower body 
examinations performed in the Dermatology Clinic.  On the 
upper body examination, the examiner found no lesions 
consistent with malignancy.  However, the veteran did have 
some scaling on the scalp.  On examination of the feet, the 
examiner found mild scaling on the bilateral plantar areas 
and toe webs.  There was also some hypertrophy and scaling 
under all the nails on the feet.  Based on the foregoing, the 
examiner found that the veteran's lesions were consistent 
with seborrheic dermatitis.  The examiner also assessed 
onychomycosis on the bilateral feet, dry skin.  Moreover, the 
examiner provided a new treatment plan and medication for the 
veteran.

Additional VA treatment records were subsequently obtained 
which covered a period from October 1997 to October 1998.  
Records from October 1997 show that the veteran received 
follow-up treatment for athlete's feet, onychomycosis, rash 
on the groin, and verrucous lesion on the left temple.  He 
was noted to have onychomycosis of both feet, and was 
continued on his current medication.  These records also 
indicate the veteran was subsequently seen in the dermatology 
clinic in September 1998.  Records from October 1998 noted 
that the veteran's rated disabilities included service-
connected dermatophytosis, evaluated as 10 percent disabling.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's tinea pedis and onychomycosis is rated as 10 
percent disabling under Diagnostic Code 7813, for 
dermatophytosis.  See 38 C.F.R. § 4.20.  Diagnostic Code 7813 
utilizes the criteria for eczema found at Diagnostic Code 
7806.  Under this Code, slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is assigned a noncompensable rating.  A 10 percent 
rating is assigned for exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned with exudation or constant itching, 
extensive lesions or marked disfigurement.  With ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
rating is assigned.  38 C.F.R. § 4.118 (1998).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his tinea pedis and onychomycosis of the great 
toes are more disabling than contemplated by the current 
evaluation.  Therefore, his claim for an increased evaluation 
is well-grounded.  The RO has obtained medical records from 
health care providers who have treated the veteran, and has 
had him examined.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The medical evidence on file does not show that the veteran's 
tinea pedis and onychomycosis of the great toes is manifest 
by exudation or constant itching, extensive lesions or marked 
disfigurement.  The June 1998 VA examiner found, on 
examination of the feet, only mild scaling on the bilateral 
plantar areas and toe webs.  There was also some hypertrophy 
and scaling under all the nails on the feet.  Additionally, 
the examiner specifically stated that there was no ulceration 
or crusting.  Moreover, the examiner believed that the 
veteran's condition would improve with a change in treatment.  
The veteran has contended that when the skin disorder breaks 
out in a rash on his legs, it gives off an obnoxious odor and 
interferes with his ability to walk.  However, neither of 
these reported impairments is confirmed by the medical 
evidence on file, including the VA examination and treatment 
records.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the next higher rating of 30 percent.  As he does not meet 
the criteria for 30 percent, it is axiomatic that  he does 
not meet the criteria for 50 percent either.  Accordingly, 
his claim for a disability rating in excess of 10 percent for 
tinea pedis and onychomycosis of the great toes must be 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinea pedis and onychomycosis of the great toes is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

